DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 10/22/2021 with a request for continued examination. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Claim Status
Claims 1-15 and 17-20 are pending
Claim 16 is cancelled.
Claims 1, 14, and 17 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 13-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) in view of Ota (JP-2004-296553, using the attached machine translation).
Regarding claim 1, Park teaches a system (Col. 4, Line 36 and Fig. 2, wafer edge apparatus #100), comprising: 
an electrode (see annotated Fig. 2 below, entirety of structures inside the drawn area), wherein the electrode includes a showerhead (Fig. 2, plate #150 forming a gas supply device from gas reservoirs #214/#224 and related structure) having a first stem portion (see below) and a head portion (Fig. 2, plate #150 dispensing gas from #224); and

    PNG
    media_image1.png
    407
    784
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale

a plurality of dielectric layers (C6, L10 and Figs. 3-4, rings #162, #164, #166, #168 of shielding members #160; C7, L54: shielding members can include ceramic, quartz, and the like- where quartz/silica is a well-known dielectric material) located between the electrode and a first surface of a conducting structure (C5, L48-52 and Figs. 2-4, upper surface of lower electrode #130; can draw a vertically/diagonally extending line from the electrode #170, through the shielding members #160, to the lower electrode #130), wherein the plurality of dielectric layers includes (i) M dielectric layers that are vertically stacked adjacent to and above the head portion (see Figs. 2-4, shielding member rings #162 and #164 are arranged adjacent to and above the head portion/#150, as identified above) and (ii) P dielectric portions that encircle the first stem portion (see Figs. 2-4, shielding member rings #166 and #168 encircle the stem portion, 
wherein the plurality of dielectric layers defines: 
a first gap between the electrode and one of the plurality of dielectric layers (see Fig. 3, gap between #168 and #170), 
a second gap between adjacent ones of the plurality of dielectric layers (see Fig. 3, while rings #162, #164, #166, and #168 are shown directly adjacent, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and 
a third gap between a last one of the plurality of dielectric layers and the first surface (see Figs. 3-4, gap between ring #168 and top surface of lower electrode #130, as set forth above).
 Application No. 16/267,932Page 2 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFD
To clarify the record, the Examiner interprets the preamble portion “for reducing parasitic plasma in a semiconductor process” as an intended use of the “system”. The courts have held that a preamble that recites an intended use of the apparatus is of no significance to claim construction. See MPEP 2111.02(II) and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 

Further, the limitation “wherein the first surface and the electrode have different electrical potentials” is interpreted as an intended use of the apparatus, since the electrical potentials of the first surface and the electrode will depend on the operational state of the device. As such, the limitation above is given patentable weight to the extent 
The first surface and the electrode (i.e., the upper and lower electrodes as shown in Fig. 2) are capable of having different potentials, especially since the upper electrode appears to be directly grounded via ground line #172 and the lower electrode is powered (C9, L12-15).

Additionally, the limitation “wherein a number of the plurality of dielectric layers and sizes of the first gap, the second gap, and the third gap are configured to prevent parasitic plasma between the first surface and the electrode during the semiconductor process” is also construed as an intended use is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
	While the Park apparatus teaches a number of the plurality of dielectric layers and first, second, and third gaps between the first surface and the electrode, Park does not explicitly teach wherein said elements are configured to prevent parasitic plasma. 
In interpreting the scope of the limitation above, the Examiner notes the Specification of the instant application states that “the gap g that is less than or equal to 3 mm tends to prevent plasma formation” (Par. [0036]). Since Park does not explicitly teach wherein the first gap, the second gap, and the third gap are less than or equal to 3 mm, Park does not appear to teach wherein the dielectric layers with gaps are configured to prevent parasitic plasma between the first surface and the electrode”, where Merriam-Webster dictionary defines the word “configure” to mean “to set up for operation especially in a particular way”.

	However, Ota teaches wherein a semiconductor manufacturing apparatus member is separated by a gap of at least 0.01 mm to 1 mm from adjacent members (Ota –pg. 6, lines 21-27).
	Park and Ota both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the gap of the dielectric members, as taught by Park, to the size as taught by Ota in order to suppress the occurrence of arcing between adjacent members that may damage a wafer, electrodes, or disrupt the adsorption force of an electrostatic chuck (Ota – pg. 2, par. 2, lines 3-10) while still protecting against corrosive gas and plasma shock (Ota – pg. 6, par. 2, lines 4-9).
	As such, Park modified by Ota would teach dielectric spacings within the range the instant applicant teaches would be acceptable for preventing parasitic plasma formation, thus meeting the limitations of the claim.

Regarding claim 3, Park teaches barriers arranged between radially outer ends of the plurality of dielectric layers to prevent incursion of deposition precursor species between the plurality of dielectric layers (see annotated Fig. 3 below).

    PNG
    media_image3.png
    361
    393
    media_image3.png
    Greyscale

To clarify the record, the claim limitations “to prevent incursion of deposition precursor species between the plurality of dielectric layers” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Park apparatus would be capable of performing the intended use since the rings, with the gaps as taught by Ota, face downward, deposition species would be prevented from incursion between the rings in the downward and sideways directions, which Park teaches is the primary function of said rings (Park – Abstract).

Regarding claim 4, Park teaches wherein relative diameters of each of the plurality of dielectric layers to one another decrease as a distance between a respective one of the plurality of dielectric layers and the electrode increases (see Park Fig. 3, if the rings are ordered in increasing distance away from the electrode #170: 168, 166, 

Regarding claim 5, Park teaches wherein each of the plurality of dielectric layers (see Park Figs. 3-4, #162, #164, #166, and #168) comprises a radially inner portion having a first thickness in an axial direction and a protruding portion that extends radially outwardly and has a second thickness in the axial direction (see as follows). 
The Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (each dielectric layer). Further, “an axial direction” is also extremely broad, as there are an infinite number of “axial directions”. As such, each dielectric layer (rings as taught by Park) can comprise an arbitrarily selected portion in a radially inner region, and an arbitrarily selected protrusion-shaped portion in an axial direction.

Regarding claim 6, Park teaches wherein a difference between the first thickness and the second thickness is equal to the second gap (see as follows).
As set forth in claim 5, the radially inner portion and protruding portion can be any arbitrary sub-division of each of the dielectric layers (rings, as taught by Park). The Examiner notes that Park teaches the width of each ring (thickness) may be about 5 mm (Park, C7, L55-57), and Ota teaches the spacings between the rings should be about 0.1-1.0 mm (Ota –pg. 6, lines 21-27). As such, there are any number of ways to arbitrarily draw a radially inner portion and a protruding portion of a 5 mm thick ring 

Regarding claim 7, the entire claim is construed as an intended use of the system and is given weight to the extent that the prior art is capable of performing the intended use. Park teaches wherein the apparatus is capable of being used for a PECVD process (C1, L36-39 and C9, L13: plasma).

Regarding claim 8, Park teaches a pedestal including a pedestal platen (C4, L37 and Fig. 2, chuck #120 supported by insulator #140) that supports a substrate (Fig. 2, supporting wafer W), wherein the pedestal platen is made of a non-conducting material (C5, L40: lower insulator #140 can include ceramic and quartz; and is labeled as an insulator, which is non-conducting).

Regarding claim 9, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The apparatus as taught by Park would be capable of having the conducting structure (lower electrode #130) connected to RF ground (the Examiner notes the claim does not require a direct electrical connection to RF ground as a positively recited feature) and the electrode (upper electrode #170) connected to an RF bias (the Examiner notes the claim does not require a direct electrical connection as a positively recited feature).

Regarding claim 13, Park teaches wherein the conducting structure (Figs. 2-4, lower electrode #130) comprises: a second stem portion arranged around the first stem portion (as before, the word “around” is defined in Merriam-Webster dictionary as “on various sides”, “in any direction”, and “in or near one’s present place”, thus the second stem portion is arranged “around” the first stem portion, as previously set forth and reproduced below) and the P dielectric portions (as set forth in claim 1: Figs. 2-4, shielding member rings #166 and #168); and a disk portion that projects radially outwardly (as below, horizontal direction is the radial direction) from the second stem portion (see below, disk portion has additional volume extending in the radial direction as compared to the second stem portion).


    PNG
    media_image4.png
    399
    409
    media_image4.png
    Greyscale

As before, the Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (the conducting structure).

Regarding claim 14, Park teaches a showerhead system (Fig. 2, entirety) for a semiconductor process (C1, L36-39 and C9, L13: plasma process), comprising: 

a first surface (C5, L48-52 and Figs. 2-4, upper surface of lower electrode #130); and 
Application No. 16/267,932Page 4 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFDa dielectric structure (C6, L10 and Figs. 3-4, rings #162, #164, #166, #168 of shielding members #160; C7, L54: shielding members can include ceramic, quartz, and the like- where quartz/silica is a well-known dielectric material) that includes a plurality of spaced dielectric layers (see Figs. 3-4, rings #162, #164, #166, #168) vertically stacked above a head portion of the showerhead (see annotated Fig. 2 below, rings arranged above the head portion/#150) between the first surface and the showerhead (see Figs. 3-4, arranged between at least #180 and top surface of #130 in a diagonal direction),

    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale

wherein the plurality of spaced dielectric layers encircles a first stem portion of the showerhead (see above, rings #162, 164, 166, 168 encircle the stem portion, as identified).

To clarify the record, the Examiner interprets the preamble portion “for a semiconductor process” as an intended use of the “system”. The courts have held that a Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Park teaches wherein the apparatus is capable of being used for a PECVD process (C1, L36-39 and C9, L13: plasma).

Further, the limitation “having a different electrical potential than the showerhead” is interpreted as an intended use of the apparatus, since the electrical potentials of the first surface and the showerhead will depend heavily on the operational state of the device. As such, the limitation above is given patentable weight to the extent that the prior art is capable of performing the intended use. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The first surface and the electrode (i.e., the upper and lower electrodes as shown in Fig. 2) are capable of having different potentials, especially since the upper electrode appears to be directly grounded via ground line #172 and the lower electrode is powered (C9, L12-15).

Additionally, the limitation “wherein a number of the plurality of spaced dielectric layers and spacing between the plurality of spaced dielectric layers are configured to prevent parasitic plasma between the first surface and the showerhead during the semiconductor process” is also construed as an intended use is given patentable weight 

While the Park apparatus teaches a number of the plurality of dielectric layers spaced according the claims, Park does not explicitly teach wherein said elements are configured to prevent parasitic plasma. 
In interpreting the scope of the limitation above, the Examiner notes the Specification of the instant application states that “the gap g that is less than or equal to 3 mm tends to prevent plasma formation” (Par. [0036]). Since Park does not explicitly teach wherein the first gap, the second gap, and the third gap are less than or equal to 3 mm, Park does not appear to teach wherein the dielectric layers with gaps are “configured to prevent parasitic plasma between the first surface and the electrode”, where Merriam-Webster dictionary defines the word “configure” to mean “to set up for operation especially in a particular way”.

	However, Ota teaches wherein a semiconductor manufacturing apparatus member is separated by a gap of at least 0.01 mm to 1 mm from adjacent members (Ota –pg. 6, lines 21-27).
	Park and Ota both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the gap of the dielectric members, as taught by Park, to the size as taught by Ota in order to suppress the occurrence of arcing between adjacent members that may damage a wafer, electrodes, or disrupt the 
As such, Park modified by Ota would teach dielectric spacings within the range the instant applicant teaches would be acceptable for preventing parasitic plasma formation, thus meeting the limitations of the claim.

Regarding claim 15, Park teaches wherein the first surface comprises a surface of a processing chamber (see Fig. 2, as lower electrode #130 and its top surface are located inside the processing chamber, they are necessarily “a surface of the processing chamber”).

Regarding claim 17, Park teaches wherein the plurality of spaced dielectric layers comprises M dielectric layers that are arranged adjacent to the head portion and encircle the first stem portion (see Figs. 2-4, shielding member rings #162 and #164 are arranged adjacent to the head portion and encircling the stem portion, as below) and P dielectric layers that surround the first stem portion (see Figs. 2-4, shielding member rings #166 and #168 surround the first stem portion, as below).

    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale


Regarding claim 18, Park teaches barriers arranged between radially outer ends of the M dielectric layers to prevent incursion of deposition precursor species between the M dielectric layers (see annotated Fig. 3 below, barriers of rings #162 and #164).

    PNG
    media_image3.png
    361
    393
    media_image3.png
    Greyscale


To clarify the record, the claim limitations “to prevent incursion of deposition precursor species between the plurality of dielectric layers” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Park apparatus would be capable of performing the intended use since the rings, with the gaps as taught by Ota, face downward, deposition species would be prevented from incursion between the rings in the downward and sideways directions, which Park teaches is the primary function of said rings (Park – Abstract).

Regarding claim 19, Park teaches wherein the first surface (Figs. 2-4, top surface of lower electrode #130) comprises: a second stem portion (see annotated representation of top surface of lower electrode #130, as below) surrounding the P dielectric layers (see annotated Fig. 3, at least partially surrounding in a lower, diagonal direction from rings #166 and #168) and the first stem portion of the showerhead (see annotated Fig. 2, at least partially surrounding in a lower, diagonal direction from the first stem portion labeled “stem portion”); and Application No. 16/267,932Page 5 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFDa disk portion (see annotated representation of #130 below) that projects radially outwardly (see below) from one end of the second stem portion (see below) and that is arranged adjacent to the M dielectric layers (see annotated Fig. 3 below, is in the nearby vicinity of rings #162 and #164).


    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    336
    554
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    322
    479
    media_image6.png
    Greyscale




Regarding claim 20, Park teaches wherein the M dielectric layers provide a first gap between the showerhead (as above, Fig. 2, insulator #180 and plate #150 forming a gas supply device from gas reservoirs #214/#224) and the M dielectric layers (see Figs. 3-4, rings #162 and #164 form a gap between either #180 or #150), a second gap between adjacent ones of the M dielectric layers (see Fig. 3, while rings #162, #164 are shown directly adjacent, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and a third gap between the M dielectric layers and the first surface (see Fig. 3, gap between rings #162, #164, and top surface of lower electrode #130); and the P dielectric layers provide a fourth gap between the showerhead and the P dielectric layers (see Figs. 3-4, rings #166 and #168 form a gap between either #180 or #150), a fifth gap between adjacent ones of the P dielectric layers (see Fig. 3, while rings #166, #168 are shown directly adjacent, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and a sixth gap between the P dielectric layers and the first surface (see Fig. 3, gap between rings #166, #168, and top surface of lower electrode #130).

While the Park apparatus teaches a number of the plurality of dielectric layers and first-sixth gaps between the layers, Park does not explicitly teach wherein said elements are configured to prevent parasitic plasma. Examiner notes the Specification configured to prevent parasitic plasma between the first surface and the electrode”, where Merriam-Webster dictionary defines the word “configure” to mean “to set up for operation especially in a particular way”.
However, Ota teaches wherein a semiconductor manufacturing apparatus member is separated by a gap of at least 0.01 mm to 1 mm from adjacent members (Ota –pg. 6, lines 21-27).
Park and Ota both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the gap of the dielectric members, as taught by Park, to the size as taught by Ota in order to suppress the occurrence of arcing between adjacent members that may damage a wafer, electrodes, or disrupt the adsorption force of an electrostatic chuck (Ota – pg. 2, par. 2, lines 3-10) while still protecting against corrosive gas and plasma shock (Ota – pg. 6, par. 2, lines 4-9).
As such, Park modified by Ota would teach dielectric spacings within the range the instant applicant teaches would be acceptable for preventing parasitic plasma formation, thus meeting the limitations of the claim (as it depends from claim 14).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) and Ota (JP-2004-296553, using the attached machine translation), as applied to claims 1, 3-9, 13-15, and 17-20 above, and further in view of Koizumi (US Patent 6,863,018), with the IEEE Recommended Practice for Powering and Grounding Sensitive Electronic Equipment “Std 1100-1992” (pg. 22, hereafter – “IEEE Report”) as a supporting reference.
The limitations of claims 1, 3-9, 13-15, and 17-20 are set forth above.
Regarding claim 2, modified Park does not explicitly teach wherein the conducting structure is grounded, although Park does teach wherein the conducting structure is connected to a high-frequency output terminal (C5, L52: output terminal #132 and Fig. 2, shown as #232). The Examiner submits that such output terminals are a feature of RF generators common in the art, which are almost always grounded. Thus, Examiner believes this to be an inherent feature of the Park reference. 
Additionally/alternatively, the Koizumi and IEEE Report references are provided such that this feature would be obvious, if not inherent.
Koizumi teaches wherein a substrate holder electrode is connected to an RF generator with an additional grounded output terminal (see Fig. 1A, RF power supply #11).
Modified Park and Koizumi both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the conducting structure as taught by Park to be connected to a grounded RF generator, since the IEEE Report teaches that proper grounding of electrical devices is essential to safe and satisfactory performance of a power system (IEEE Report pg. 22, section 3.3- as attached).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) and Ota (JP-2004-296553, using the attached machine translation), as applied to claims 1, 3-9, 13-15, and 17-20 above, and further in view of Wytman (US Patent 5,772,773).
The limitations of claims 1, 3-9, 13-15, and 17-20 are set forth above.
Regarding claim 10, modified Park does not teach a collar that is connected to the first surface nor an adapter that is connected to the collar.
However, Wytman teaches a collar (Wytman – C4, L54 and Fig. 5, flange/plate #68 with gasket #72) that is connected a substrate support (Wytman – C4, L50 and Fig. 5, pedestal #58) and an adapter (Wytman – C4, L56 and Fig. 5, flange/plate #70) that is connected to the collar (Wytman – see Figs. 4-5).
Modified Park and Wytman both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support as taught by Park with the collar/adapter structure as taught by Wytman in order to replace the substrate pedestal without removing the entire lower assembly (Wytman – C4, L63-65: describes the rationale in relation to a lower lift assembly, where Park shows a largely undescribed lower assembly in Fig. 2, near cylinder #114, but would have the same advantageous result).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765), Ota (JP-2004-296553, using the attached machine translation), and Wytman (US Patent 5,772,773), as applied to claim 10 above, and further in view of Ishikawa (US Pub. 2002/0000198).
The limitations of claim 10 are set forth above.
Regarding claim 11, modified Park does not teach wherein the first surface, the collar and the adapter comprise aluminum.
However, Wytman teaches wherein the collar comprises aluminum (Wytman – C4, L59; collar interpreted as the flange/plate #68 and gasket #72, which comprises aluminum).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize aluminum in the collar construction as taught by Wytman since it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Modified Park does not teach wherein the first surface or the adapter comprise aluminum.
However, Ishikawa teaches wherein a substrate support body comprises aluminum.
Modified Park and Ishikawa both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the first surface and adapter, as taught by modified Park, from aluminum since Ishikawa teaches that aluminum is a preferred material due to its high thermal conductivity and process .

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) and Ota (JP-2004-296553, using the attached machine translation), as applied to claims 1, 3-9, 13-15, and 17-20 above, and further in view of Niori (US Patent 5,800,618).
The limitations of claims 1, 3-9, 13-15, and 17-20 are set forth above.
Regarding claim 12, Park teaches wherein the pedestal platen comprises ceramic (Park – C5, L40 and Fig. 2, lower insulator #140; includes ceramic or quartz) and the conducting structure comprises a conducting disk (Park – C5, L48-53 and Fig. 2: lower electrode #130 formed in a ring shape, and appears substantially flat and disk-like), and each of the plurality of dielectric layers comprises a disk (Park – C6, L9-10 and Figs. 3-4, shielding members #160 include four rings, which appear substantially flat and disk-like).

Modified Park does not teach wherein the electrode comprises wire mesh.
However, Niori teaches wherein an electrode comprises wire mesh (Niori – C13, L5-15).
Modified Park and Niori both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the electrode of 

Response to Arguments
Applicant’s remarks are focused on the assertion that “the electrode includes a showerhead having a first stem portion and a head portion”, not that “the showerhead includes an electrode” (Remarks, pg. 9) as in claim 1. This argument has been carefully considered but is not persuasive.
Principally, the Examiner has construed the claims in light of the specification, as well as evaluated the meaning of each word of the claims themselves as would be understood by one of ordinary skill in the art. 
The Specification describes (par. [0041] as filed) the showerhead 500 (see instant Fig. 4 below) with a head portion 504 and a stem portion 506. Additionally, it describes where the electrode only includes a showerhead including a first stem portion and a head portion (par. [0011]). The instant disclosure does not show or describe the structure of the electrode beyond this statement, thus the instant Application appears to be describing the structural features of the showerhead and the showerhead electrode as the same element, despite a difference in wording.

    PNG
    media_image7.png
    454
    668
    media_image7.png
    Greyscale


The Examiner posits that one of ordinary skill in the art would recognize that a typical PECVD apparatus comprises a showerhead structure with a stem and a head portion, as well as an embedded capacitive electrode (plate or mesh) or an inductive coil system (usually above the chamber lid). 
However, the instant Specification does not describe wherein the showerhead has an embedded electrode- instead, Applicant’s claims and remarks appear to describe wherein the electrode comprises a showerhead, which is a departure from what would be understood to one of ordinary skill in the art. Instead, Applicant appears to describe the overall superstructure typically referred to as a “showerhead” (conventional) as an “electrode” (instant Application), without even showing the plasma-generating electrode itself, as would be understood by one of ordinary skill in the art. 
As such, the Examiner has interpreted the claim in accordance with the instant Application, properly in accordance with the MPEP, such that the “electrode” and the interchangeable- they comprise the same structural features. Thus the Examiner’s statement in the previous Action (Advisory Action dated 9/30/2021, pg. 3) still holds: “…Park teaches a unitary structure including both a gas dispensing ‘showerhead’ portion and an electrode. Whether or not the unitary structure is a showerhead that includes an electrode, or an electrode that includes a showerhead is irrelevant- such a distinction is only a naming convention of the structure. Park teaches the structural features of the apparatus, and thus meets the limitation of the claim, no matter how the structure is labeled.”
To support this assertion, the Examiner provides the Iwata reference (US Pub. 2009/0101283) as evidence. Iwata par. [0038] describes an upper electrode #64 serving as a shower head that comprises an annular insulating member, where the electrode holder #68 is made from an alumite processed aluminum (alumina anodization treatment).

In accordance, the Examiner asserts that it is reasonable to interpret the Park reference to include an electrode with a showerhead comprising a stem portion and a head portion, as below:

    PNG
    media_image1.png
    407
    784
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale

Park also teaches wherein the dielectric layers (rings of Park) are vertically stacked above and encircling the head portion and stem portion, respectively- as can easily be seen in Figs. 2-4 of Park).

Applicant argues (Remarks, pg. 12) that Ota teaches a focus ring and cover ring encircling a substrate support, thus “do not correspond to dielectric layers vertically stacked above a head portion of a showerhead and encircling a stem portion of the showerhead” (pg. 12). Respectfully, this argument is not persuasive for the following reasons.
Principally, Applicant has overlooked the stated combination of references and has assumed that the Examiner has relied upon Ota to teach structural features of the apparatus. This is not so- the Examiner has stated in the previous and current Office Action that it would be obvious to set the gap of the dielectric members of Park to the spacing of Ota in order to suppress the occurrence of arcing between adjacent members while still protecting against corrosive gas and plasma shock (pg. 6 of the Final Office Action dated 6/23/2021, from Ota pg. 2, par. 2, lines 3-10 and pg. 6, par. 2, lines 4-9 of the machine translation).
Ota teaches that the two members spaced with the gap, ring #10 and ring #12, can be made from quartz (Ota – pg. 7, par. 2, last line) – a well-known dielectric material used in the CVD arts. 
Additionally, Ota states that the features of the present invention are advantageously utilized in electrostatic chucks, susceptors, heaters, showerheads, and ring-shaped members (Ota – pg. 3, par. 2, lines 5-12).
Ota clearly teaches why it would be advantageous to space adjacent dielectric materials, regardless of location, in order to obtain the stated advantages above. For these reasons, the Examiner believes the combination of Park and Ota references to be proper and meet the limitations of the instant claim.

Applicant asserts (Remarks, pg. 15) that Park does not identify arcing between dielectric ring members as a problem, thus does provide any reason to introduce a gap as in Ota. The Examiner notes that it is not necessary that Park specifically identify a problem in order for it to obtain advantages of a combination- Ota teaches that arcing problems exist between adjacent dielectric members that are not spaced appropriately, thus one of ordinary skill in the art would recognize that the ring structures of Park would benefit from spacing in order to prevent arcing. As such, this argument is not persuasive.

The Applicant argues that “independent claim 14 is allowable for at least similar reasons as claim 1” (Remarks, pg. 15), yet the Examiner notes that claim 14 does not recite an electrode. As such, Applicant’s arguments with respect to claim 1 have been considered with respect to claim 14, but are moot because the arguments for claim 1 focus on the alleged distinction between the “electrode” and the “showerhead”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Benjamin Kendall/Primary Examiner, Art Unit 1718